Citation Nr: 0513689	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-31 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private facility on January 8, 
2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1983.

By letter dated in April 2004, the VA Medical Center, Bay 
Pines, Florida, informed the veteran that his claim for 
reimbursement of medical expenses incurred at a private 
facility on January 8, 2004 was denied.  The veteran has 
appealed this determination to the Board of Veterans' Appeals 
(Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his substantive appeal dated in 
September 2004 that he wanted to testify before a Veterans 
Law Judge of the Board at the Regional Office (RO).  Although 
such a hearing was scheduled to be held in February 2005 at 
the St. Petersburg, Florida, RO, the veteran, in January 
2005, responding to a request for information from the VA, 
indicated that he was living in Chicago, Illinois, and could 
not afford to travel to Florida.  His representative 
requested that the hearing be scheduled at the Chicago, 
Illinois RO.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record does not reflect that the appellant has been 
furnished the notice required by VCAA, as specified in 
38 U.S.C.A. § 5103(a) and (b), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and 38 C.F.R. § 3.159 (2004), relative 
to the issue on appeal.  The Board notes that a VA letter 
dated in September 2004 provided some information pertaining 
to the VCAA, but it is not sufficient to comply with the 
requirements of the law.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
payment or reimbursement of medical 
expenses incurred at a private facility 
in January 2004, and what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  He 
must also be advised to send any evidence 
in his possession pertinent to the appeal 
to VA.  

2.  The veteran should be scheduled for a 
hearing at the Chicago, Illinois RO 
before a Veterans Law Judge sitting at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


